DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election of Species 2 shown in Fig. 3 and Claims 1-20 in the response to restriction requirements filed 03/01/22 is acknowledged.  Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.

Status of Claims
Claims 1-20 are examined on merits herein. 

Claim Objections
Claims 1, 5, 11, 20 are objected to because of the following informalities:  
Line 15 of Claim 1 recites: “substrateis”. Examiner suggests changing the recitation to: “substrate is”.
Claims 5, 11, and 20 recite: “a first well region of a first conductivity type and a second well region of a second conductivity type opposite to the first conductivity type in the substrate”. Examiner suggests changing the recitations, for a better clarity, to the following: “the substrate further comprises a first well region of a 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1 and 14: Claims 1 and 14 recite (line 7 of each claim): “a gate dielectric layer between the gate electrode and the top surface of the substrate”. “The recitation is unclear, since conflicts with the specification and drawings of the application, not teaching that the gate dielectric layer is between “the gate electrode” (e.g., “entire gate electrode”) and the top surface of the substrate, but teaching that a gate dielectric layer is between a portion of the gate electrode that is laterally protruded or shifted from a portion of the gate electrode disposed below a top surface of the substrate.
In accordance with MPEP 2173.03 and in re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate corrections are required.
the top surface of the substrate and a portion of the gate electrode not extended into the substrate”.
In re Claims 1 and 7: Lines 12-13 of Claim 1 and lines 10-11 of Claim 7 recite: “a source region and a drain region formed in the substrate on either side of the gate electrode”. The recitations are unclear, since conflict with the specification of the application, not teaching that source and drain regions are formed on sides of the gate electrode, but teaching that source and drain regions are formed at opposite sides of the gate electrode.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate corrections are required.
For this Office Action, the above-cited limitations of Claims 1 and 7 were interpreted in accordance with the specification of the application as: “a source region and a drain region formed in the substrate at opposite sides of the gate electrode”.
In re Claims 4 and 15: Claims 4 and 15 recite: “the sidewall” in line 1. There is a lack of antecedent basis for using article “the” with: “sidewall”.
Appropriate correction is required.
In re Claims 2-3, 5-6, 8-13, and 16-20: Claims 2-3, 5-6, 8-13, and 16-20 are rejected under 35 U.S.C. 112(b) due to dependency either on Claim 1, or on Claim 7, or on Claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 1-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Denison et al. (US 2011/0151634) in view of Fujii (US 2016/0240664).
In re Claim 1, Denison teaches a semiconductor structure, comprising (Fig. 2H):
an epitaxial region 13 on a substrate 10 (paragraph 0005);
an isolation region 23 (paragraph 0006) in the epitaxial region 13 on the substrate 10;
a gate electrode 22 (paragraph 0006) over the epitaxial region 13 on the substrate 10 and further downwardly extends into the epitaxial region 13 on the substrate 10, wherein a portion of the gate electrode below a top surface of the epitaxial region 13 on the substrate 10 abuts the isolation region 23;
a gate dielectric layer 21 (paragraph 0006) between the gate electrode 22 and the top surface of the epitaxial region 13 on the substrate 1, and the gate dielectric layer 21 further downwardly extending into the epitaxial region 13 on the substrate 10 between the epitaxial region 13 on the substrate 10 and the portion of the gate electrode below the top surface of the epitaxial region 13 on the substrate 10, and 
the gate dielectric extending to a bottom of the portion of the gate electrode 22 below the top surface of the epitaxial region 13 on the substrate 10 without extending along the bottom; 
and source region 18 and a drain region 20 (paragraph 0006) formed in the epitaxial region 13 on the substrate 10 on either side of the gate electrode:
wherein the bottom of the portion of the gate electrode below the top surface of the epitaxial region 13 on the substrate 10 is parallel to the top surface of the epitaxial region 13 on the substrate 10.
Denison does not teach that the epitaxial region 13 is a part of the substrate, and that all above-cited features with respect to the epitaxial region on the substrate are cited with respect to the substrate only.
Fujii teaches (Figs. 2, 32, paragraph 0067) a device comprising a substrate SB, an isolation region SIS in the substrate SB, a gate electrode GE over the substrate SB and further extending into the substrate SB, wherein a portion of the gate electrode below a top portion of the substrate abuts the isolation region SIS, the device, further comprising a source region SC and a drain region DC at opposite sides of the gate electrode and within the substrate, etc.
Denison and Fujii teach analogous art directed to a lateral Mosfet (LDMOS) comprising a gate a portion of which extends above a top layer of a semiconductor layer in which source and drain regions are disposed, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Denison MOSFET in view of the Fujii Mosfet, since they are from the same field of endeavor, and Fujii created a successfully operated device.

In re Claim 2, Denison/Fujii teaches the semiconductor structure of Claim 1, wherein (Denison, Fig. 2H) one sidewall of the portion of the gate electrode below the top surface of the substrate 10/13 is separated from the substrate 10/13 by the gate dielectric layer 21.
In re Claim 3, Denison/Fujii teaches the semiconductor structure of Claim 1 as cited above. 
Denison further teaches (Denison, Fig. 2H) that the bottom of the portion of the gate electrode 22 below the top surface of the substrate 10/13 is distanced from the top surface of the substrate 10/13 by a first depth, and a bottom of the isolation region 23 is distanced from the top surface of the substrate by a second depth, wherein a ratio of the first depth to the second depth is less than 1.
Denison does not teach (at last, explicitly) that the ratio of the first depth to the second depth is in a range from about 0.4 to about 0.85.
Fujii teaches (Fig. 2, paragraph 0133) that a ratio of a first depth Lx to a second depth Ly is in a range from 0.4 to about 0.85, e.g., being 0.77.

In re Claim 4, Denison/Fujii teaches the semiconductor structure of Claim 1 as cited above. 
Denison further teaches (Fig. 2H) that the sidewall of the portion of the gate electrode 22 above the top surface of the substrate 10/13 is disposed over a top surface of the isolation region 23. 
In re Claim 5, Denison/Fujii teaches the semiconductor structure of Claim 1 as cited above. 
Denison further teaches that the semiconductor structure comprising (Fig. 2H) a first well region 14 of a first conductivity type (paragraph 0005, the first conductivity being an n-type) and a second well 16 region of a second conductivity type (paragraph 0005, the second conductivity type being a p-type) opposite to the first conductivity type in the substrate 10/13. 
In re Claim 6, Denison/Fujii teaches the semiconductor structure of Claim 5 as cited above. 
Denison further teaches (Fig. 2H) that the isolation region 23 and the portion of the gate electrode 22 below the top surface of the substrate 10/13 are in the first well region 14.

Fujii teaches (Figs. 2, 32) that an isolation region SIS and a portion of a gate electrode GE below a top surface of the substrate SB are in a first well DFT (paragraph) and are distanced from a second well WL by a predetermined distance greater than 0.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Denison/Fujii device of Claim 1 by creating the isolation region and the portion of the gate electrode below the top surface of the substrate to be distanced from the second well region by a predetermined distance greater than 0 (per Fujii), if such modification allows reliability of the device (Fujii, paragraph 0016).
In re Claim 7, Denison teaches a semiconductor structure, comprising (Fig. 2H, paragraphs 0005-0006):
an epitaxial region 13 on a substrate 10;
a gate electrode 22 having a first portion and a second portion, the first portion being over a top surface of the epitaxial region 13 on the substrate 10 and the second portion being below the top surface of the epitaxial region 13 on the substrate 10, and the second portion is isolated from the epitaxial region 13 on the substrate 10 by a dielectric region 23 in the epitaxial region on the substrate 10;
a gate dielectric layer 21 between the first portion and the top surface of the epitaxial region 13 on the substrate 10, and the gate dielectric layer 21 further downwardly extending into the epitaxial region 13 on the substrate 10 between 
a source region 18 and a drain region 20 formed in the epitaxial region 13 on the substrate 10 on either side of the gate electrode 22;
wherein the bottom of the second portion of the gate electrode 22 is parallel to the top surface of the substrate.
Denison does not teach that a combination of the epitaxial layer and a substrate is a single substrate layer, though he teaches that the epitaxial layer 13 and the substrate have the same conductivity type (paragraph 0005).
Fujii teaches (Figs. 2, 32, paragraph 0067) a device comprising a substrate SB, a dielectric region SIS in the substrate SB, a gate electrode GE over the substrate SB and further extending into the substrate SB, wherein a portion of the gate electrode below a top portion of the substrate abuts the dielectric region SIS; the device, further comprising a source region SC and a drain region DC at opposite sides of the gate electrode and within the substrate, etc.
Considering that the epitaxial layer and the substrate in the Denison MOSFET have the same conductivity type, it would have been obvious for one of ordinary skill in the art before filing the application to modify the Denison device by creating a combination of the epitaxial layer and the substrate as a single substrate 10/13 (per Fujii), and to dispose the source and drain regions, the dielectric region, and the lower portion of the gate electrode in the substrate 10/13 (per Fujii), etc., wherein it is 
In re Claim 8, Denison/Fujii teaches the semiconductor structure of Claim 7 as cited above. 
Denison further teaches (Fig. 2H) that the first portion of the gate electrode is laterally protruding from the second portion at one side.
In re Claim 9, Denison/Fujii teaches the semiconductor structure of Claim 7 as cited above, wherein the gate electrode includes a conductive material – all electrodes include an electrically conductive materials – which is a common knowledge (see also paragraph 0006 of Denison).
In re Claim 14, Denison teaches a semiconductor structure, comprising (Fig. 2H, paragraphs 0005-0006):
an epitaxial region 13 on a substrate 10;
an isolation region 23 in the epitaxial region on the substrate 10;
a gate electrode 22 over the epitaxial region on the substrate and further downwardly extends into the epitaxial region on the substrate, wherein a portion of the gate electrode below a top surface of the epitaxial region on the substrate abuts the isolation region 23;
a gate dielectric layer 21 between the gate electrode 22 and the top surface of the epitaxial region on the substrate, and the gate dielectric layer 21 further downwardly extending into the epitaxial region on the substrate between the epitaxial region on the substrate and the portion of the gate electrode 22 below the top surface of the epitaxial region on the substrate, and 
the gate dielectric layer 21 extends to a bottom of the portion of the gate electrode below the top surface of the epitaxial layer on the substrate without extending along the bottom; and
wherein the bottom of the portion of the gate electrode 21 below the top surface of the epitaxial layer on the substrate is parallel to the top surface of the epitaxial layer on the substrate.
Denison does not teach that the epitaxial region is a part of the substrate, and that all above-cited features with respect to the epitaxial region are cited with respect to the substrate.
Fujii teaches (Figs. 2, 32, paragraph 0067) a device comprising a substrate SB, an isolation region SIS in the substrate SB, a gate electrode GE over the substrate SB and further extending into the substrate SB, wherein a portion of the gate electrode below a top portion of the substrate abuts the isolation region SIS, the device, further comprising a source region SC and a drain region DC at opposite sides of the gate electrode and within the substrate, etc.
Considering that the epitaxial layer and the substrate in the Denison MOSFET have the same conductivity type (Denison, paragraph 0005), it would have been obvious for one of ordinary skill in the art before filing the application to modify the Denison device by creating a combination of the epitaxial layer and the substrate as a single substrate 10/13 (per Fujii), and to dispose the source and drain regions and the isolation region, and a lower portion of the gate electrode in the substrate (per Fujii), etc., wherein it is desirable to simplify a device manufacturing method and/or to avoid of a step of creating an epitaxial layer on the substrate. 
In re Claim 15, Denison/Fuji teaches the semiconductor structure of Claim 14 as cited above. 
Denison further teaches (Fig. 2H, paragraphs 0005-0006) that the sidewall of the portion of the gate electrode 22 above the top surface of the substrate 10/13 is disposed over a top surface of the isolation region 23.
In re Claim 16, Denison/Fujii teaches the semiconductor structure of Claim 14 as cited above, wherein the substrate comprises regions 13 and 10 of Denison. 
Denison further teaches (Fig. 2H, paragraphs 0005-0006) that one sidewall of the portion of the gate electrode 22 below the top surface of the substrate 10/13 is separated from the substrate 10/13 by the gate dielectric layer 21.
In re Claim 17, Denison/Fujii teaches the semiconductor structure of Claim 14 as cited above.
Denison further teaches (Fig. 2H, paragraphs 0005, 0006) that the bottom of the portion of the gate electrode 22 below the top surface of the substrate 10/13 is distanced from the top surface of the substrate by a first depth.
In re Claim 18, Denison/Fujii teaches the semiconductor structure of Claim 17 as cited above. 
Denison further teaches (Fig. 2H) that a bottom of the isolation region 23 is distanced from the top surface of the substrate by a second depth, and a ratio of the first depth to the second depth is greater than about 0.4 (based on Fig. 2H). However, Denison does not state that drawings of the application are in scale.
Fujii teaches (Fig. 2, paragraph 0133) that a ratio of a first depth Lx to a second depth Ly is about 0.77.

In re Claim 19, Denison/Fujii teaches the semiconductor structure of Claim 17 as cited above, wherein it is shown that the ratio of the first depth to the second depth is less than about 0.85.
In re Claim 20, Denison/Fujii teaches the semiconductor structure of Claim 14 as cited above, including the substrate 10/13 (per Claim 14).
Denison further teaches (Fig. 2H, paragraphs 0005-0006) that the structure further comprising a first well region 14 of a first conductivity type and a second well region 16 of a second conductivity type opposite to the first conductivity type in the substrate.

As far as the claims are understood, Claims 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Denison in view of Shrivastava et al. (US 2010/0237412).
In re Claim 7, Denison teaches a semiconductor structure, comprising (Fig. 2H, paragraphs 0005-0006):
an epitaxial region 13 on a substrate 10;
a gate electrode 22 having a first portion and a second portion, the first portion being over a top surface of the epitaxial region 13 on the substrate 10 and the second portion being below the top surface of the epitaxial region 13 on the 
a gate dielectric layer 21 between the first portion and the top surface of the epitaxial region 13 on the substrate 10, and the gate dielectric layer 21 further downwardly extending into the epitaxial region 13 on the substrate 10 between the second portion and the epitaxial region 13 on the substrate 10, and the gate dielectric layer 21 extends to a bottom of the second portion without extending along the bottom; and
a source region 18 and a drain region 20 formed in the epitaxial region 13 on the substrate 10 on either side of the gate electrode 22;
wherein the bottom of the second portion of the gate electrode 22 is parallel to the top surface of the substrate.
Denison does not teach that a combination of the epitaxial layer and a substrate is a single substrate layer, though he teaches that the epitaxial layer 13 and the substrate have the same conductivity type (paragraph 0005).
Shrivastava teaches (Fig. 1, paragraphs 0023-0036) a device comprising a substrate 102, a gate electrode 126/128 over the substrate 102 and further extending into the substrate 102 and isolated from the substrate by a dielectric region 116; a source region 108 and a drain region 112 at opposite sides of the gate electrode 126/128 and within the substrate, etc.
Shrivastava and Denison teach analogous art directed to a lateral MOSFET with a portion of a gate electrode disposed above a semiconductor region and a portion of 
Considering that the epitaxial layer and the substrate in the Denison MOSFET have the same conductivity type, it would have been obvious for one of ordinary skill in the art before filing the application to modify the Denison device by creating a combination of the epitaxial layer and the substrate as a single substrate 10/13 (per Shrivastava), and to dispose the source and drain regions, the dielectric region, and the lower portion of the gate electrode in the substrate 10/13, etc., wherein it is desirable to simplify a device manufacturing method and/or to avoid of a step of creating an epitaxial layer on the substrate. 
In re Claim 10, Denson/Shrivastava teaches the semiconductor structure of Claim 7 as cited above. 
Denson does not teach that the semiconductor structure further comprising a pickup region.
Shrivastava teaches that a semiconductor structure of Fig. 1 further comprises a pickup region 150 (paragraph 0049).
It would have been obvious for one of ordinary skill in the art before filing the application to further modify the semiconductor structure of Claim 7 by further including into this structure a pickup region (per Shrivastava), wherein it is desirable to provide a contact to the second well region.
In re Claim 11, Denson/Shrivastava teaches the semiconductor structure of Claim 10 as cited above. 
Denson further teaches that a structure, further comprising (Fig. 2H, paragraph 0005) a first well region 14 of a first conductivity type (being the n-type) and a second well region 16 of a second conductivity type (being a p-type) opposite to the first conductivity type in the substrate 10/13.
In re Claim 12, Denson/Shrivastava teaches the semiconductor structure of Claim 11 as cited above. 
Denson further teaches (Fig. 2H, paragraphs 0005-0006) that the drain region 20, the dielectric region 23 and the second portion of the gate electrode 22 are in the first well region 14.
In re Claim 13, Denson/Shrivastava teaches the semiconductor structure of Claim 11 as cited above, wherein Shrivastava teaches a pickup region, as shown for Claim 7.
Denson teaches (Fig. 2H, paragraphs 0005-0006) that the source region 18 is in the second well 16.
Shrivastava teaches (Fig. 1, paragraphs 0023-0036) that the source region 108 and the pickup region 150 are in the second well region 104.
Since the Denson structure of Claim 7 was modified to include the pickup region per Shrivastava, it would have been obvious for one of ordinary skill in the art before filing the application to include both – the source and pickup regions of the Denson/Shrivastava structure of Claim 11 into the second well region, to enable a disposition of the pickup region.
Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/16/22